Citation Nr: 1212884	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for service-connected diabetes mellitus type II with erectile dysfunction and diabetic retinopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to January 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran specifically limited his appeal to the issue noted on the title page.  See VA Form 9 received in June 2007.  

The Board notes that the record raises the issue of entitlement to service connection for cortical lens opacities (cataracts), nephropathy, hypertension, hyperlipidemia, peripheral artery disease, and carotid artery disease as secondary to diabetes mellitus, type II.  See December 2010 VA examination report.  These issues have not been addressed by the RO.  As such, the Board REFERS the issues of entitlement to service connection for cataracts, nephropathy, hypertension, hyperlipidemia, peripheral artery disease, and carotid artery disease as secondary to diabetes mellitus, type II to the RO for appropriate action.

This matter was previously before the Board in October 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's service connected diabetes mellitus, type II, requires oral hypoglycemic agents, insulin, and a restricted diet, but does not require the regulation of activities.

2.  The Veteran's history of diabetic retinopathy is manifested by no worse than a corrected visual acuity of 20/30 right and 20/40 left; it has not been associated with any incapacitating episodes.  

3.  The competent medical evidence of record demonstrates a diagnosis of erectile dysfunction; however, there is no evidence of deformity of the penis. 


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 20 percent for service-connected diabetes mellitus, type II with erectile dysfunction and diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.350, 4.1, 4.3, 4.7, 4.31, 4.75, 4.79, 4.115(b), 4.119, Diagnostic Codes 6006, 6065, 7522, 7913 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects the Veteran was sent a pre-adjudication letter in June 2005 advising the Veteran of the evidence necessary to substantiate his then-service connection claim for diabetes mellitus, type II.  After service connection was awarded, the Veteran was sent a letter in September 2008 advising the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim was readjudicated in October 2008 and October 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal.  The Veteran was notified that his claim was awarded with an effective date of April 29, 2004, a year prior to the date of his claim, and a 20 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  He was assigned one year prior to the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  Further, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records as well as VA outpatient and private treatment records, afforded the Veteran examinations, and assisted the Veteran in obtaining evidence.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in July 2005, August 2005, and December 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

In the October 2011 supplemental statement of the case (SSOC) the RO noted two VA examinations; specifically, December 2010 and February 2011.  The Board, however, finds that the RO was mistaken, as there are two recent VA examination reports contained within the claims file, but both are dated in December 2010, and were printed in February 2011 (which is noted at the top of the examination reports).  As such, the RO's reference to the February 2011 VA examination report in the aforementioned SSOC is incorrect, and actually a reference to the December 2010 VA examination report, which is of record and has been considered by the Board.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Discussion

The Veteran maintains that he is entitled to an initial disability evaluation greater than 20 percent for his service-connected diabetes mellitus, type II with erectile dysfunction and diabetic retinopathy.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, the appeal stems from an initial rating, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, staged ratings are not applicable because, as will be explained below, the symptoms of the Veteran's condition are consistent throughout the time frame of the appeal.    

In the October 2005 rating decision on appeal, the RO granted service connection and assigned a 20 percent disability rating for the Veteran's diabetes mellitus, type II with erectile dysfunction and diabetic retinopathy, finding that the latter two disabilities complications of diabetes.  The RO noted that the Veteran was prescribed oral medications and put on a restricted diet to control his diabetes.  The RO rated all three disabilities under Diagnostic Code (DC) 7913, pertaining to diabetes mellitus.

Under 38 C.F.R. § 4.119, DC 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119.

The term "regulation of activities" means that the appellant must avoid strenuous occupational and recreational activities.  Id.  The Board notes that "restriction of activities" must be objectively confirmed.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).

Note (1) provides that noncompensable complications are considered part of the diabetic process, while compensable complications are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. 
§ 4.119.
   
The medical evidence here demonstrates that the Veteran's diabetes mellitus, type II is currently controlled by diet and oral medication.  VA outpatient treatment records from 2007 through November 2010 indicate the Veteran was also briefly prescribed insulin to treat his diabetes; however, the insulin was stopped in November 2010, when the Veteran's blood sugars were found to be under excellent control.  See VA examination reports dated in July 2005, August 2005, and December 2010, VA outpatient treatment records dated February 2006 through November 2010, and private treatment records dated January 1998 through March 2011; December 2010 VA examination report.  

Private records dated in October 2007 through March 2011 show that the Veteran was seen on an average of every three months for diabetes mellitus, type II, by his private physician.

It appears the Veteran is mainly asserting entitlement to an increased rating based on "restriction of activities."  Specifically, during the December 2010 VA examination, the Veteran indicated that he was unable to increase his walking activity as recommended by his primary care physician because of his fear  of lowering his blood glucose levels.  See December 2010 VA examination report.  The Veteran further reported that he quit playing golf due to his low bloods sugars for a period of time, but currently played, however, with the use of a golf cart in an effort to avoid walking to prevent low blood sugars.  He also asserted that he no longer hiked and avoided sexual activity.  See Id.  

In contrast, medical records indicate the Veteran has routinely been encouraged to exercise.  Specifically, VA outpatient treatment records demonstrate that the Veteran participated in diet and exercise programs at the encouragement of his doctors.  See VA outpatient treatment records dated in April 2007 and June 2008.  During the December 2010 VA examination, the Veteran asserted that he was "encouraged by his primary care doctor to lose weight by exercising."  The Veteran further asserted that his doctor advised him to increase his walking up to 20 to 30 minutes for four to five days per week.  Moreover, a December 2010 private treatment record indicates the Veteran sought routine care for his diabetes, and the physician noted the Veteran's recent weight loss and exercise.

Also compelling, the Veteran is not claiming his doctor ever told him to restrict his activities.  Rather, he merely claims his own fear of hypoglycemic reactions inhibits his exercising.  Indeed he concedes his primary care physician recommended increased exercise as part of his treatment plan for diabetes. 

Based on the evidence, the Board finds the objective evidence does not confirm the Veteran's diabetes causes a "restriction of activities."  Cf. Camacho, 21 Vet. App. at 365. 

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for an initial rating in excess of 20 percent for the Veteran's diabetes mellitus, type II have not been met during the entire rating period on appeal, as there is no medical evidence of record demonstrating that the Veteran must avoid strenuous occupational and recreational activities due to his diabetes mellitus, type II, as required for the next-higher 40 percent rating under DC 7913.

Moreover, a separate compensable disability rating is not warranted for diabetic retinopathy or erectile dysfunction under DC 7913.  As noted above, noncompensable complications are considered part of the diabetic process under DC 7913 and are not evaluated separately.  See 38 C.F.R. § 4.119, DC 7913.  

In this regard, retinopathy is rated on either visual impairment due to the particular condition or on incapacitating episodes for which a compensable disability rating requires a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.79, DC's 6006, 6061-6066.  For VA compensation purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DC 6006, Note to the General Rating Formula for Diagnostic Codes 6000 through 6009.  The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a). 

VA examination reports, as well as both VA outpatient and private treatment records do not show findings of compensable visual impairment as a result of diabetic retinopathy.  In August 2005, a VA examiner found "very minimal nonproliferative diabetic dot hemorrhages in each eye," but did not support a diagnosis of diabetic retinopathy.  At that time, the Veteran's visual acuity was 20/20, bilaterally.  An October 2006 letter from a private physician indicates a diagnosis of diabetic retinopathy, but did not include findings of visual acuity.  An August 2007 VA outpatient treatment record shows the Veteran reported that he was still experiencing blurry vision bilaterally.  A March 2008 VA outpatient treatment record shows the Veteran reported that he was concerned about the health of his eyes.  The Board notes that the VA outpatient treatment records indicate diabetic retinopathy as part of the Veteran's medical history.  In contrast, most recently, the Board finds noteworthy that the December 2010 VA examiner did not find the Veteran had diabetic retinopathy at all.  Incidentally, the Veteran's visual acuity was measured 20/30 right, and 20/40 left.  Further, no doctor noted any incapacitating episodes.    

Under 38 C.F.R. § 4.79, DC 6065, in order to warrant a noncompensable disability rating, vision in one eye must be 20/40 (6/12) and in the other eye, 20/40 (6/12).  In this case, it is questionable whether the Veteran even has diabetic retinopathy, but clearly his visual acuity has not reached a compensable level.  There is also no indication that the Veteran has a history of incapacitating episodes due to diabetic eye disease.  For these reasons, the Veteran does not warrant a separate noncompensable disability evaluation under DC 6065 for his history of diabetic retinopathy.  

Similarly, a separate compensable rating is not warranted for erectile dysfunction.  VA outpatient treatment records, as well as the VA examination reports of record demonstrate diagnoses of erectile dysfunction (sexual dysfunction) as a residual of the Veteran's service-connected diabetes mellitus, type II.  See July 2005 and December 2012 VA examination reports.  Sexual dysfunction is rated by analogy to penis deformity, with loss of erectile power, under 38 C.F.R. § 4.115(b), DC 7522.  See 38 C.F.R. § 4.20.  Further, the RO is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350 and 38 C.F.R. § 4.115b, Note to General Rating Formula for Diagnostic Codes 7500 through 7542 (In the October 2005 rating decision, the RO granted special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k), effective from April 29, 2004).  The Rating Schedule provides a sole 20 percent rating for deformity of the penis with loss of erectile power; both must be present to warrant compensation under DC 7522.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Thus, in order for the Veteran to warrant a compensable rating under DC 7522, the medical evidence must show deformity of the penis.

In the present case, while the competent medical evidence of record shows the Veteran's complaints of loss of erectile power, the evidence does not show, nor does the Veteran claim deformity of the penis.  Where, as here, the criteria for a compensable rating under a diagnostic code are not met, a noncompensable rating is assigned. See 38 C.F.R. § 4.31.  Therefore, although sexual dysfunction is present as a complication of the service-connected diabetes mellitus, type II, it is noncompensable and therefore is not to be rated separately pursuant to Note (1), as noncompensable complications are considered part of the diabetic process under DC 7913.  

Given the above, the Board finds that the symptomatology associated with the Veteran's service-connected diabetes mellitus, type II throughout the entire rating period on appeal does not warrant a disability rating in excess of the currently assigned 20 percent under 38 C.F.R. § 4.119, DC 7913.  

Therefore, the Board finds that the preponderance of the evidence is against an initial disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II with erectile dysfunction and diabetic retinopathy.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Extraschedular Considerations

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes mellitus, type II is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus, type II with the established criteria found in the rating schedule for diabetes disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disability are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations or surgeries for his diabetes mellitus, type II.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  

The Veteran reported that he retired several years ago after working for 31 years for the federal government; he did not contend, nor does the record show that his diabetes disability affected his previous employment.  Regarding performance of activities of daily living, the Veteran stated that he was independent in doing so, but indicated that he was unable to increase his walking activity as recommended by his primary care physician because of his fear of lowering his blood glucose.  Likewise, he asserted that he no longer hiked and avoided sexual activity.  Similarly, he stated that he stopped playing golf for a period of time, but currently played with the use of a golf cart in an effort to avoid walking to prevent low blood sugars.  In contrast, it is well established in the aforementioned medical records that the Veteran has been consistently encouraged to exercise by his doctors.  

In any case, "restriction of activities" is something explicitly considered in the diagnostic criteria for diabetes mellitus, type II.   There is nothing in the record to indicate that the Veteran's diabetes mellitus, type II causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran. In this case, the Board finds no provision upon which to assign ratings greater than 20 percent for the Veteran's diabetes mellitus, type II disability.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction and diabetic retinopathy is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


